61 N.Y.2d 784 (1984)
In the Matter of Richard I, Inc., Doing Business as Richard I School of Beauty Culture, et al., Appellants,
v.
Gordon Ambach, as Commissioner of Education of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued January 9, 1984.
Decided February 14, 1984.
Thomas F. Gleason, Peter L. Danziger and Barbara G. Billet for appellants.
Frederick W. Burgess, Robert D. Stone and Donald O. Meserve for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE. Taking no part: Judge SIMONS.
Order affirmed, with costs, for reasons stated in the opinion by Justice MICHAEL E. SWEENEY at the Appellate Division (90 AD2d 127).